Exhibit 10.1

 



THIS DEFERRED COMPENSATION AGREEMENT (“Agreement”) is made as of this 29th day
of December, 2019 (the “Effective Date”), by and between BLONDER TONGUE
LABORATORIES, INC., a Delaware corporation (the “Company”), and EDWARD R. GRAUCH
(the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive desire to defer payment of certain
compensation otherwise payable by the Company to the Executive.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.               Payment of 25% of the cash compensation from the Company earned
by the Executive as its employee beginning with the first regular pay period
beginning in the year 2020 through the end of the last regular pay period
beginning in the year 2020 shall be suspended and not paid to Executive or any
other person except as set forth in this Agreement.

 

2.               As of each date on which the compensation suspended pursuant to
paragraph 1 above would otherwise have been paid to the Executive, the Company
shall accrue on its books and records that number of shares of the Company’s
common stock derived by dividing (a) the amount of such suspended compensation,
by (b) the Fair Market Value of one share of the common stock as of such date
(the “Accrued Shares”). For purposes of this Agreement, the “Fair Market Value”
of the Company’s common stock shall mean (i) if the common stock is traded on
the over-the-counter market, the mean average of the bid and the asked prices
for the common stock at the close of trading on that date, or if that day is not
a trading day on the trading day immediately preceding such day; (ii) if the
common stock is listed on a national securities exchange, the official closing
price on the consolidated tape on that date, or if that day in not a trading day
on the trading day immediately preceding such day; and (iii) if the common stock
is neither traded on the over-the-counter market nor listed on a national
securities exchange, such value as the Compensation Committee of the Board of
Directors of the Company, in good faith, shall determine.

 

3.               On the first business day following the close of each of the
first, second, third and fourth calendar quarters of the year 2021, the Company
shall deliver to the Executive, or to the personal representative of the
Executive in the event of his earlier death (in either case, the “Distributee”),
the number of Accrued Shares accumulated on its books and records pursuant to
paragraph 2 above attributable to compensation suspended during the first,
second, third and fourth calendar quarters of the year 2020, respectively,
subject to compliance with the tax withholding obligations described in
paragraph 4 below. The Accrued Shares (i) will be issued pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act’), (ii) will be “restricted securities,” as such term is defined
in Rule 144 under the Securities Act, (iii) may be resold or otherwise
transferred only pursuant to an effective registration statement under the
Securities Act or applicable exemption from registration and (iv) when
delivered, will be validly issued, fully paid and non-assessable.

 

 

 

 

 



4.               The Company shall have the authority and the right to deduct or
withhold, or require the Distributee to remit to the Company, an amount
sufficient to satisfy Federal, state, local and foreign taxes required by law to
be withheld with respect to the delivery of Accrued Shares pursuant to paragraph
3 above. The Distributee may elect to have the Company withhold from the total
number of Accrued Shares that would otherwise have been delivered to the
Distributee that number of shares having a Fair Market Value equal to the
minimum statutory amount necessary to satisfy the Company’s applicable federal,
state, local and foreign tax withholding obligations.

 

5.               Notwithstanding any provision of this Agreement, in the event
of a Change in Control prior to the delivery of shares pursuant to paragraph 3
above, all further suspensions of payment of the Executive’s compensation shall
cease, and the Fair Market Value of the Accrued Shares as of the date of such
Change and Control shall be immediately payable to the Executive, or to the
personal representative of the Executive in the event of his earlier death, in
cash, subject to all applicable federal, state, local and foreign tax
withholding obligations. For purposes of this Agreement, “Change in Control”
shall mean the consummation of any of the following, provided that such
transaction or occurrence results in a change in ownership or effective control
of the Company, or in the change in ownership of a substantial portion of the
assets of the Company, in either case within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended: (a) any consolidation or merger of
the Company with or into any other entity, or any corporate reorganization; (b)
any transaction (or series of related transactions involving a person or entity
or group of affiliated persons or entities) in which in excess of a majority of
the voting power of the Company is transferred, including any consolidation or
merger; or (c) any sale, lease or other disposition of all or substantially all
of the assets of the Company.

 

6.               Neither the Executive nor his estate shall have any power or
right to transfer, assign, anticipate, mortgage, commute or otherwise encumber
any of the benefits payable hereunder, nor shall such benefits be subject to
seizure for the payment of any debts or judgments of either of them or to be
transferable by operation of law in the event of bankruptcy, insolvency or
otherwise.

 

7.               Neither the Executive nor his estate shall have any right,
title, or interest in or to any fund, investments, insurance policies or annuity
contracts which the Company may make or acquire to aid it in meeting its
obligations hereunder. The rights of such persons to the payment or provision of
benefits pursuant to this Agreement are those of a general unsecured creditor or
the Company. It is the intention of the Company that the deferred compensation
to which any person may be entitled under this Agreement shall be unfunded for
Federal income tax purposes and for purposes of the Employee Retirement Income
Security Act of 1974, as amended.

 

8.               This Agreement shall be construed and enforced according to the
laws of the State of Delaware and shall inure to the successors and assigns of
the Company, whether by merger, consolidation or otherwise.

 

9.               The parties agree that with respect to the subject matter
herein contained, it is the entire agreement by the parties, superseding any
prior oral or written communications, representations, undertakings or
agreements and shall not be amended, modified or changed, except in a writing
duly executed by the parties hereto.

 



2 

 

 

10.            This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original of the same instrument, but all
of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 



ATTEST:   BLONDER TONGUE LABORATORIES, INC.                           By: /s/
Eric Skolnik    Secretary     Eric Skolnik, Senior Vice President and
Chief Financial Officer             Witness:   EDWARD R. GRAUCH                
          /s/ Edward R. Grauch   signature   signature            



 

 

 

 



3 

 